Citation Nr: 1701825	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), headaches, flashbacks, short and long term memory loss, and depression.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for alcohol abuse as secondary to a service-connected disability.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for sleep apnea as secondary to a service-connected disability.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr. - Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2002, January 2004 to April 2005, and again from June 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Specifically, the May 2011 rating decision denied service connection for PTSD, a bilateral shoulder disorder, a back disorder, and alcohol abuse.  The Veteran filed a notice of disagreement (NOD) in February 2012.  A statement of the case (SOC) was provided in June 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in July 2014.

The September 2014 rating decision denied service connection for sleep apnea and a neck disorder; continued previous denials of service connection for an acquired psychiatric disorder, a low back disorder, and a bilateral shoulder disorder; and denied a TDIU.  The Veteran filed an NOD in November 2014.  An SOC was provided in March 2016.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in April 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, headaches, flashbacks, short and long term memory loss, and depression, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and a psychosis did not manifest within one year of the Veteran's discharge from service.

2.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  No service connected disorder has caused or aggravated the Veteran's alcohol abuse.  

6.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

7.  At no time during the pendency of the claim does the Veteran have a current diagnosis of sleep apnea, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

8.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, headaches, flashbacks, short and long term memory loss, and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A left shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  A low back disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The Veteran's claim for service connection for alcohol abuse has no legal merit. 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2016).

6.  A neck disorder was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the present case, in an August 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.

With regard to the acquired psychiatric disability issue, the Veteran was scheduled for a VA psychiatric examination in connection with his claim in April 2014 but failed to report to his scheduled examination.  In correspondence dated later that month, the Veteran requested that his VA psychiatric examination be rescheduled as he did not receive notice of the appointment until it was too late.  The Veteran was scheduled for another VA psychiatric examination in March 2016 but, again, failed to report to this examination.  To date, neither the Veteran nor his representative has provided good cause for failing to report for a VA examination in March 2016, requested another examination or, after receipt of the March 2016 supplemental statement of the case, argued that notice of the March 2016 VA examination was not received.  Thus, the Board finds that the Veteran failed to report for a VA examination without good cause.  As the record contains psychiatric diagnoses not considered in a prior final denial, the Board will adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  As the Veteran did not report for a VA examination, he must assume the risks associated with his failure to report for a VA examination.  See Turk v. Peake, 21 Vet. App. 565, 567 (2008).  Notably, on review of the entire evidentiary record, the Board finds that an etiological opinion based on a record review would not be a proper substitute in this case.  The record includes an August 2010 VA treatment record showing an impression of adjustment disorder with depressed mood versus depression, NOS (not otherwise specified), alcohol abuse, and R/O (rule out PTSD).  However, there is no indication that any of these diagnoses are related to the Veteran's military service.  In this situation, an actual interview of the Veteran to determine his symptomatology and presentation of facts is deemed essential to evaluate the nature and etiology of an acquired psychiatric disorder.

With regard to the joint issues decided below, the Veteran was afforded VA examinations in March 2014.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the joint issues decided herein has been met.

With regard to the sleep apnea issue, the Board also notes that no examination was conducted nor is one warranted in conjunction with such claim.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   The Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for sleep apnea decided herein.  The only indication of record of the claimed relationship between the claimed disability and service is the Veteran's conclusory generalized statement that such disability is related to service, which is insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this claim.

II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Acquired Psychiatric Disability

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

The Veteran's service treatment records are negative for treatment of or diagnosis of a psychiatric disability.  Specifically, in a March 2005 post-deployment health assessment, the Veteran reported experiencing headaches during his deployment and also indicated that he felt that he might hurt or lose control with someone.  However, he denied "little interest of pleasure in doing things," "feeling down, depressed, or hopeless," and "thoughts that [he] would be better off dead or hurting [himself] in some way."  The Veteran also denied experiencing nightmares, thinking about things he did not want to, being on guard, feeling numb or detached from others, and having serious conflicts with close friends/family.  In September/October 2005 post-deployment health assessments, the Veteran denied experiencing headaches.  He denied "little interest of pleasure in doing things," "feeling down, depressed, or hopeless," and "thoughts that [he] would be better off dead or hurting [himself] in some way."  The Veteran also denied experiencing nightmares, thinking about things he did not want to, being on guard, feeling numb or detached from others, having serious conflicts with close friends/family, and feeling that he might hurt or lose control with someone.  Significantly, in the March, September, and October 2005 post-deployment health assessments, the examiners did not refer the Veteran for mental health.  While it appears that the Veteran underwent a screening for depression in August 2008, the Veteran denied seeking counseling or care for mental health in the past year.  

The Veteran submitted an initial claim for service connection for PTSD in May 2010.  In connection with this claim, the Veteran submitted a stressor statement in September 2010 in which the Veteran reported that he witnessed the deaths of fellow service-members in both September 2008 and March 2009.  An August 2010 VA treatment record shows an impression of adjustment disorder with depressed mood versus depression, NOS (not otherwise specified), alcohol abuse, and R/O (rule out PTSD).  The Veteran was scheduled for a VA psychiatric examination in connection with his claim in April 2014 but failed to report to his scheduled examination.  In correspondence dated later that month, the Veteran requested that his VA psychiatric examination be rescheduled as he did not receive notice of the appointment until it was too late.  The Veteran was scheduled for another VA psychiatric examination in March 2016 but, again, failed to report to this examination.  As the Veteran failed to report to either examination, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  

Upon review of the record, the Board finds that service connection must be denied for an acquired psychiatric disability.  Initially, the Board notes that a psychosis did not manifest to a compensable degree within one year of service separation.  As noted above, the Veteran's service treatment records are negative for treatment of or diagnosis of a psychiatric disability and the earliest evidence of psychiatric problems is dated in August 2010, which is more than one year after the Veteran's discharge from service.  Furthermore, there is no actual diagnosis of psychosis of record.  As noted above, the August 2010 VA treatment note shows diagnoses of adjustment disorder with depressed mood versus depression, NOS (not otherwise specified), alcohol abuse, and R/O (rule out PTSD).  Therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Service connection for an acquired psychiatric disability on a direct basis is also not warranted.  While the Veteran contends that his psychiatric problems may be due to his military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  The issue of whether a lay person is competent to diagnose a psychiatric condition and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and if so, whether it is related to service.  Here, there is no medical nexus evidence linking any claimed disorder to the Veteran's military service. 

Therefore, based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  Bilateral Shoulder Disorders

The Veteran's service treatment records are negative for any indication of shoulder problems.  Significantly, while the Veteran reported a history of "painful shoulder, elbow, or wrist" in a June 2001 "Report of Medical History," he specifically denied "dislocated joint, including knee, hip, shoulder, elbow, ankle or other joint," "swollen, painful, or dislocated joint or fluid in a joint (knee, shoulder, wrist, elbow, etc.)," "limitation of motion of any joint, including knee, shoulder, wrist, elbow, hip or other joint," and "shoulder, knee, or elbow problem" in a June 2001 "Medical Prescreen of Medical History Report."  Also, in March 2005 and October 2005 Post-Deployment Health Assessments, the Veteran specifically denied "swollen, stiff or painful joints."

The earliest evidence of a bilateral shoulder problem is the Veteran's May 2010 claim for service connection for bilateral shoulder disorders.  At that time, the Veteran wrote that this was due to the excessive wear of an improved outer tactical vest (IOTV) and other heavy gear as well as twelve-plus hour days during his service.  In connection with his claim, he was afforded a VA examination in March 2014.  The examiner diagnosed bilateral shoulder strain and noted an onset date of 2009.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral shoulder disorders were caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that there was no evidence of any connection and no clearly documented continuum of care from service until now. 

The Board accords great probative weight to the March 2014 VA examiner's conclusion that the Veteran's claimed bilateral shoulder disorder is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion.  There is no contrary medical opinion of record. 

As an initial matter, the Board has considered whether presumptive service connection for a bilateral shoulder disorder is warranted.  However, the record fails to show a current diagnosis of arthritis of the shoulders, let alone within one year of the Veteran's discharge from military service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  As such, presumptive service connection for a chronic disease is not warranted for a bilateral shoulder disorder. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board also finds that service connection for a bilateral shoulder disorder is not warranted on a direct basis.  First, service treatment records are negative for a disorder of the bilateral shoulders.  Second, the Veteran does not contend that he was ever treated for bilateral shoulder problems during his military service.  Third, the March 2014 VA examiner specifically opined that the Veteran's bilateral shoulder disorders are not related to his military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that there was no evidence of any connection and no clearly documented continuum of care from service until now.   

While the Veteran contends that a bilateral shoulder disorder is related to military service, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for a bilateral shoulder disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

3.  Low Back Disorder

The Veteran's service treatment records are negative for any indication of low back problems.  Significantly, while the Veteran reported the use of "corrective devices such as prosthetic devices, knee brace(s), back support(s), lifts or orthotics, etc." he specifically denied "recurrent back pain or any back problem" in a June 2001 "Report of Medical History."  He also specifically denied "recurrent neck or back pain" and "ruptured or bulging disk in your back or surgery for a ruptured or bulging disk," in a June 2001 "Medical Prescreen of Medical History Report."  Also, in March 2005 and October 2005 Post-Deployment Health Assessments, the Veteran specifically denied "back pain."

The earliest evidence of a back problem is the Veteran's May 2010 claim for service connection of a low back disorder.  At that time, the Veteran wrote that this was due to the excessive wear of an IOTV and other heavy gear as well as twelve-plus hour days during his service.  In connection with his claim, he was afforded a VA examination in March 2014.  The examiner diagnosed lumbosacral strain and noted an onset date of 2009.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's low back disorder was caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that there was no evidence of any connection and no clearly documented continuum of care from service until now. 

The Board accords great probative weight to the March 2014 VA examiner's conclusion that the Veteran's claimed low back disorder is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion.  There is no contrary medical opinion of record. 

As an initial matter, the Board has considered whether presumptive service connection for a low back disorder is warranted.  However, the record fails to show a current diagnosis of arthritis of the low back, let alone within one year of the Veteran's discharge from military service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  As such, presumptive service connection for a chronic disease is not warranted for a low back disorder. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board also finds that service connection for a low back disorder is not warranted on a direct basis.  First, service treatment records are negative for a disorder of the low back.  Second, the Veteran does not contend that he was ever treated for low back problems during his military service.  Third, the March 2014 VA examiner specifically opined that the Veteran's low back disorder is not related to his military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that there was no evidence of any connection and no clearly documented continuum of care from service until now.   

While the Veteran contends that a low back disorder is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

4. Alcohol Abuse

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse. The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Veteran's claim for direct service connection for alcohol abuse must be denied.  He filed this claim in 2010, and the law clearly states that service connection may not be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs for claims filed after October 31, 1990.  There is a lack of entitlement under the law to direct service connection for alcohol abuse, and the Board must deny the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, the appellant does not have any service-connected disabilities upon which entitlement to service connection on a secondary basis may be established.  Therefore, this aspect of the appellant's claim does not present a basis for which relief may be granted, and has no legal merit.  That aspect of the claim must also be denied based on lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

5. Neck Disorder

The Veteran's service treatment records are negative for any indication of neck problems.  Significantly, while the Veteran reported the use of "corrective devices such as prosthetic devices, knee brace(s), back support(s), lifts or orthotics, etc." in a June 2001 "Report of Medical History,"  he also specifically denied "recurrent neck or back pain" in a June 2001 "Medical Prescreen of Medical History Report."  Also, in March 2005 and October 2005 Post-Deployment Health Assessments, the Veteran specifically denied "back pain."  Also, in March 2005 and October 2005 Post-Deployment Health Assessments, the Veteran specifically denied "swollen, stiff or painful joints."

The earliest evidence of a neck problem is the Veteran's May 2010 claim for service connection a neck disorder.  At that time, the Veteran wrote that this was due to the excessive wear of an IOTV and other heavy gear as well as twelve-plus hour days during his service.  In connection with his claim, he was afforded a VA examination in March 2014.  The examiner diagnosed cervical strain and noted an onset date of 2009.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's neck disorder was caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was that there was no evidence of any connection and no clearly documented continuum of care from service until now. 

The Board accords great probative weight to the March 2014 VA examiner's conclusion that the Veteran's claimed neck disorder is not related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion.  There is no contrary medical opinion of record. 

As an initial matter, the Board has considered whether presumptive service connection for a neck disorder is warranted.  However, the record fails to show a current diagnosis of arthritis of the neck, let alone within one year of the Veteran's discharge from military service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  As such, presumptive service connection for a chronic disease is not warranted for a neck disorder. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board also finds that service connection for a neck disorder is not warranted on a direct basis.  First, service treatment records are negative for a disorder of the neck.  Second, the Veteran does not contend that he was ever treated for neck problems during his military service.  Third, the March 2014 VA examiner specifically opined that the Veteran's neck disorder is not related to his military service and provided a persuasive rationale in support of his opinion.  Significantly, the examiner noted that there was no evidence of any connection and no clearly documented continuum of care from service until now.   

While the Veteran contends that a neck disorder is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  As noted above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for a neck disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

6. Sleep Apnea

The Veteran's service treatment records are negative for a sleep disorder, to include sleep apnea.  Significantly, while there is no separation examination of record pertaining to the Veteran's third period of service, there are no findings pertaining to sleep problems in the available treatment records.  Significantly, the Veteran denied "still feeling tired after sleeping" in March, September, and October 2005 post-deployment health assessments.  

In a January 2014 statement, the Veteran wrote that he was experiencing sleep apnea secondary to PTSD/an acquired psychiatric disorder.  The Veteran did not provide any specific information regarding a diagnosis of sleep apnea either during or after service.

A review of the record is negative for a diagnosis of sleep apnea.  Significantly, while an August 2011 VA treatment record shows a history of sleep problems, VA treatment records dated from August 2010 to June 2013 are negative for a sleep study or a diagnosis of sleep apnea.

The Board finds that service connection for sleep apnea is not warranted.  While the Veteran contends that he has been diagnosed with sleep apnea, there is no indication of such a diagnosis close in proximity to, or during, the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, while the Board acknowledges the August 2011 VA treatment record noting sleep trouble, it appears that the Veteran never underwent a sleep study.  As such, the record does not show that, at any time close in proximity to, or during, the pendency of the claim has the Veteran had a credible diagnosis of sleep apnea.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Therefore, absent a current disability, service connection for sleep apnea is not warranted. 

In this regard, the Board recognizes the Veteran's assertions that he has sleep apnea related to his military service and/or a service-connected disorder.  However, the record does not show, nor does he contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of sleep apnea requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Jandreau, supra, see also Woehlaert, supra.

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for sleep apnea and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



III.  TDIU Analysis

The Veteran claims that a psychiatric disability prevents him from securing and maintaining gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

The Veteran does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  See Gilbert, supra; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, headaches, flashbacks, short and long term memory loss, and depression, is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a neck disorder is denied.

Service connection for alcohol abuse is denied.

Service connection for sleep apnea is denied.	

A TDIU is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


